 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
 9
                            CENTRAL DISTRICT OF CALIFORNIA

10                                           ) CASE NO.: 8:19-CV-00069 AG
     James Zarian
11                                           ) (ADSx)
                                             )
12
            Plaintiff,
                                             )
                                             ) ORDER OF DISMISSAL
13           v.                              )
14                                           )
     Saddleback Associates, Inc., a          )
15   California Corporation; Nafis           )
16   International Corporation, a California )
                                             )
     Corporation; and Does 1-10              )
17
                                             )
18          Defendants.                      )
     ______________________________________ )
19
20       Based on the Stipulation to Dismiss the Case (Docket No. 24) (the “Stipulation”) entered

21   into between Plaintiff, James Zarian (“Plaintiff”) and Defendant Saddleback Associates, Inc. and
22
     Defendant Nafis International Corporation,
23
            IT IS HEREBY ORDERED, ADJUDGED AND ACREED that pursuant to the
24
25   Stipulation of the parties, the case and Complaint are hereby dismissed with prejudice.

26
27   Dated: June 18, 2019                ____________________________
28                                       Honorable Judge Andrew J. Guilford

                                                      1

                                             ORDER OF DISMISSAL
